Supreme Court of Florida
                                  ____________

                                  No. SC15-1620
                                  ____________

                               JOSE MARTINEZ,
                                   Petitioner,

                                         vs.

                             STATE OF FLORIDA,
                                 Respondent.


                                [February 23, 2017]



POLSTON, J.

      Jose Martinez seeks review of the decision of the Fourth District Court of

Appeal in Martinez v. State, 169 So. 3d 170 (Fla. 4th DCA 2015).1 For the reasons

expressed below, we approve the Fourth District’s holding that the alleged defect

in the charging document in this case does not constitute an illegal sentence subject

to correction under Florida Rule of Criminal Procedure 3.800(a).




      1. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
                                 BACKGROUND

      In 2000, Martinez was charged by information with one count of robbery

with a firearm. The State alleged in the information that Martinez “carried” the

firearm during the commission of the offense in violation of section 812.13(2)(a),

Florida Statutes (1999).2 Following a jury trial, Martinez was found guilty as

charged. In response to a special interrogatory, the jury also found that Martinez

did “actually possess” a firearm during the robbery. The trial court sentenced

Martinez to 25 years in prison and, based on the jury finding of actual possession,

imposed a 10-year mandatory minimum sentence pursuant to section

775.087(2)(a)1., Florida Statutes (1999).3 In 2001, the Fourth District affirmed

Martinez’s conviction and sentence on direct appeal. Martinez v. State, 801 So. 2d
944 (Fla. 4th DCA 2001).

       In March 2014, Martinez filed a rule 3.800(a) motion to correct illegal

sentence in which he argued that his 10-year mandatory minimum sentence was




       2. The crime of robbery is reclassified from a second degree felony to a first
degree felony punishable by life in prison “[i]f in the course of committing the
robbery the offender carried a firearm or other deadly weapon.” § 812.13(2)(a),
Fla. Stat. (1999).

       3. As part of the 10-20-Life sentencing scheme, this statute provides that an
offender who “actually possessed” a firearm during the commission of a robbery
(or other enumerated offense) must be sentenced to a minimum term of 10 years in
prison. § 775.087(2)(a)1., Fla. Stat. (1999).


                                        -2-
illegal because the allegation in the information that he carried a firearm was not

sufficient to place him on notice that he was subject to an enhanced sentence based

on actual possession of a firearm. The circuit court denied the motion, and

Martinez appealed. The Fourth District affirmed the denial of Martinez’s motion,

holding that the alleged charging defect in this case did not “result[] in an illegal

sentence subject to correction at any time under Rule 3.800(a).” Martinez, 169 So.
3d at 172. The Fourth District reasoned that Martinez waived any challenge to the

sufficiency of the information or the imposition of a mandatory minimum sentence

because these issues were not raised at trial or on direct appeal and, therefore,

Martinez could not raise them for the first time more than a decade later in a rule

3.800(a) motion. Id.

                                     ANALYSIS

      Martinez argues that his 10-year mandatory minimum sentence should be

vacated because the charging document in this case did not provide him with

sufficient notice of the potential punishment he faced. He contends that this

alleged error constitutes the type of illegal sentence that is subject to correction

under rule 3.800(a). We disagree.4




      4. Whether a claim of error may be raised in a motion to correct illegal
sentence under rule 3.800(a) is a pure question of law subject to de novo review.
See Saintelien v. State, 990 So. 2d 494, 496 (Fla. 2008).


                                          -3-
      Pursuant to the rules of criminal procedure, a court may at any time correct

an “illegal sentence” when the pertinent court records demonstrate on their face

that a defendant is entitled to relief. Fla. R. Crim. P. 3.800(a)(1); see also Carter v.

State, 786 So. 2d 1173, 1176 (Fla. 2001) (“[R]ule 3.800(a) vests trial courts with

the broad authority to correct an illegal sentence without imposing a time

limitation on the ability of defendants to seek relief.”). “The intent of rule 3.800(a)

is ‘to balance the need for finality of convictions and sentences with the goal of

ensuring that criminal defendants do not serve sentences imposed contrary to the

requirements of law.’ ” Plott v. State, 148 So. 3d 90, 93 (Fla. 2014) (quoting

Carter, 786 So. 2d at 1176).

      Noting that the term “illegal sentence” is not defined in the rule, we have

held that to be subject to correction under rule 3.800(a) a sentence must be “one

that no judge under the entire body of sentencing laws could possibly impose.”

Wright v. State, 911 So. 2d 81, 83 (Fla. 2005) (citing Carter, 786 So. 2d at 1178).

Put another way, “[a] sentence that patently fails to comport with statutory or

constitutional limitations is by definition ‘illegal.’ ” Plott, 148 So. 3d at 94

(alteration in original) (quoting State v. Mancino, 714 So. 2d 429, 433 (Fla. 1998)).

      We have recognized that few claims raised under rule 3.800(a) “come within

the illegality contemplated by the rule.” Wright, 911 So. 2d at 83. For example, in

Wright, we held that a trial court’s failure to provide written reasons for retaining


                                          -4-
jurisdiction over a defendant’s sentence did not constitute an illegal sentence

subject to correction under the rule. Id. at 82. We explained that while the

defendant was entitled to challenge this technical sentencing error on direct appeal,

he could not do so in a rule 3.800(a) motion because the error was not one

involving “a court’s patent lack of authority or jurisdiction, a violation of the

sentencing maximums provided by the Legislature, or a violation of some other

fundamental right resulting in a person’s wrongful imprisonment.” Id. at 84. By

comparison, we have held that a sentence that has been unconstitutionally

enhanced in violation of the double jeopardy clause is illegal and, therefore, may

be corrected under rule 3.800(a). Hopping v. State, 708 So. 2d 263, 265 (Fla.

1998).

      Here, Martinez has not demonstrated that the alleged error in the information

charging him with robbery while he “carried” a firearm falls within the narrow

class of sentencing errors subject to correction under rule 3.800(a). In his motion

to correct illegal sentence, Martinez did not argue that the trial court lacked

authority or jurisdiction to impose a 10-year mandatory minimum sentence or that

his sentence exceeded the statutory maximum for armed robbery. Cf. Mancino
714 So. 2d at 433 (“[A] sentence that does not mandate credit for time served

would be illegal since a trial court has no discretion to impose a sentence without

crediting a defendant with time served.”); Davis v. State, 661 So. 2d 1193, 1196


                                         -5-
(Fla. 1995) (defining an illegal sentence as “one that exceeds the maximum period

set forth by law for a particular offense without regard to the guidelines”). Nor did

Martinez contend that he did not meet the statutory criteria needed to impose a 10-

20-Life mandatory minimum sentence based on actual possession of a firearm. Cf.

Saintelien, 990 So. 2d at 497 (holding that rule 3.800(a) may be used to correct an

allegedly erroneous sexual predator designation where it is apparent from the face

of the record that the defendant did not meet the criteria for such a designation);

Bover v. State, 797 So. 2d 1246, 1247 (Fla. 2001) (holding that “where the

requisite predicate felonies essential to qualify a defendant for habitualization do

not exist as a matter of law and that error is apparent from the face of the record,

rule 3.800(a) can be used to correct the resulting habitual offender sentence”).

      Instead, Martinez challenged the procedure that led to the imposition of his

mandatory minimum sentence by arguing that he was deprived of his due process

right to notice of the potential punishment he faced. Such a challenge, however, is

not cognizable in a rule 3.800(a) motion. In a factually similar case, the Second

District held that a defendant’s allegation that he did not receive notice of the

state’s intent to seek a habitual offender sentence enhancement was not the proper

subject of a motion to correct illegal sentence. Judge v. State, 596 So. 2d 73, 77-79

(Fla. 2d DCA 1992) (on rehearing en banc). In reaching this conclusion, the

Second District explained that rule 3.800(a) “is not a vehicle designed to re-


                                         -6-
examine whether the procedure employed to impose the punishment comported

with statutory law and due process” but rather it is “concerned primarily with

whether the terms and conditions of the punishment for a particular offense are

permissible as a matter of law.” Id. at 77; see also Bover, 797 So. 2d at 1249

(approving Judge’s explanation of the scope of rule 3.800(a)); Ives v. State, 993
So. 2d 117, 120 (Fla. 4th DCA 2008) (“A deficiency merely in the procedure

employed, where the movant actually qualifies for an enhanced sentence, does not

result in an illegal sentence.”).

      Accordingly, because Martinez’s particular challenge to his sentence is not

cognizable under rule 3.800(a), the Fourth District properly affirmed the denial of

Martinez’s motion to correct illegal sentence.

                                    CONCLUSION

      For the reasons expressed above, we approve the Fourth District’s decision

to affirm the denial of Martinez’s motion to correct illegal sentence on the basis

that the alleged defect in the charging document in this case does not result in an

illegal sentence subject to correction under rule 3.800(a).

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, and CANADY, JJ., concur.
LAWSON, J., did not participate.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.


                                         -7-
Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fourth District - Case No. 4D14-2076

      (St. Lucie County)

Rocco Joseph Carbone, III of Eakin & Sneed, Atlantic Beach, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; and Consiglia Terenzio,
Bureau Chief, and Richard Chambers Valuntas, Assistant Attorney General, West
Palm Beach, Florida,

      for Respondent




                                       -8-